DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 
The amendment filed on May 11, 2021 cancelled no claims.  Claims 21-22, 24-26, 28, 31-32, 34-36, and 40 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 21-40. 

Claim Rejections - 35 USC § 112
The amendment filed on May 11, 2021 has overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph  of Claims 25 and 35 raised in the Office Action dated September 23, 2020.  Thus, the rejection is hereby withdrawn.

The amendment filed on May 11, 2021 has overcome the 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, rejection of claims 25 and 35.  Thus, the rejection is hereby withdrawn.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner has found prior art (see prior art of Znerold et al. (PGPUB: 2014/0249911)) that discloses: a method and system to select content for display 
transmitting, by a client device, to a device to a card generation module executed by a data processing system, in response  to an interaction in a browser window with an actionable object shown in the browser window that identifies a metric, a selection of the metric; 
 receiving, by the client device, from the card generation module executed by the data processing system, a plurality of card objects, selected by the data processing system in response to receiving the selection of the metric, each of the plurality of card objects comprising a first display format and information about the metric; 
selecting, by the client device, a first subset of the plurality of card objects responsive to the contribution of the information of each card object of the first subset; 
rendering, in the browser window, the first subset of the plurality of card objects in the first display format; and 
displaying, within each card object of the first subset of card objects, a respective graphic that identifies a respective contribution of each the information of the first subset of the plurality of card objects to the metric.
The examiner has also found prior art (see prior art of Christmas et al. (PGPUB: 2015/0050633)) that disclose: 
determining, by the client device, a size of the browser window;

dynamically arranging the first subset of the plurality of card objects responsive to the ranking threshold.
However, the examiner has been unable to find prior art that discloses
setting, by the client device, a threshold based on the size of the browser window, the threshold corresponding to a contribution of the information about the metric; and 
selecting, by the client device, a first subset of the plurality of card objects responsive to the contribution of the information of each card object of the first subset being above the threshold.
As such, claims 21-40 are allowable over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Santoro et al. (United States Patent Number: US 6,724,403) teaches a method of presenting information from a variety of sources on a computer display device (see abstract) 
Weiner et al. (United States Patent Application Publication Number: US 2006/0085741) teaches method and apparatus to view multiple web pages simultaneously as a result of a network search (see abstract, title, and Figure 2) 
Lee et al. (United States Patent Application Publication Number: US 2007/0050778) teaches a method of displaying multiple applications to a display based on the priority of the applications (see abstract and Figure 5) 
Ferreira et al. (United States Patent Application Publication Number: US 2013/0191764) teaches pop up and up under windows are known in internet user browsing (see paragraph 0002) 
Kunle Campbell, “10 Essential Google Analytics Dashboards for Ecommerce”, September 9, 2014, https://www.practicalecommerce.com/10-Essential-Google-Analytics-Dashboards-for-Ecommerce, Pages 1-8 teaches campaign management dashboards with different cards on a single screen, each displaying campaign performance metrics

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/John Van Bramer/Primary Examiner, Art Unit 3621